 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Edmond Neal,                                 CV 19-09291 PA (ASx)

12                 Plaintiff,                     JUDGMENT
13          v.
14   Badria Reslan, et al.,
15                 Defendants.
16
17
18          Pursuant to the Court’s January 16, 2020 Minute Order dismissing this action for
19   failure to comply with the Court’s orders,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22          IT IS SO ORDERED.
23
24   DATED: January 16, 2020                          _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
